Title: To James Madison from William Vans Murray, 2 July 1801
From: Murray, William Vans
To: Madison, James



No. 7
Sir
Paris 2d. July 1801.
Mr. Roederer called to see me Yesterday P.M.—they wish, as I expected, to pass by the Offer to re-establish the Second Article, and to do One of Two Things.
1st: that there be an Article in the Procès-verbal of the Exchange, of the following Import—that in a Year shall be exchanged an Article declaring that the respective Pretentions which were the Object of the Second Article shall never be reproduced (I here follow a Close Translation of what Mr. Roederer said) or Secondly a Ratification on their Part on the same Condition.
In the first Alternative, the Ratification on their Part would be a pure and simple Accession to our Terms. And the Reserve would be in the Paper, which it is usual on Exchange to interchange among the Ministers employ’d—in the Nature of a Certificate of Exchange, which is more for their own Security, than to add Validity to any Thing done.
As in either Branch of the Alternative no Time would be gained, because the Senate would have to act on Either, I shall if the choice be placed officially, prefer the Latter. The first would be the most agreeable, as it avoids the public Appearance of a Retort on their Part, by giving in turn a conditional Ratification. But having no Power to dispose of what may be considered as a valuable Claim for the future, though I do not consider it as worth a Quarter per Centum, and not accelerating the final Arrangement, by taking on me this Responsibility, I shall decline the first Proposition. Indeed I have already informed them that I could not sign an Article to that Effect—but it was never before so formally brought forward.
As to the additional Article, the French Ministers reported in favour of its Adoption—and stated the Arguments, which I made Use of at the first Conference on the 8th. ulto., in their Report. These were drawn from my Instructions. I have the Honour to be with great Respect Sir Your most obedient Servant
W. V. Murray.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). Marked triplicate; in a clerk’s hand, signed by Murray; docketed by Wagner as received 21 Nov.


